J-S15009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACQUELINE COSBY                           :
                                               :
                       Appellant               :   No. 2057 EDA 2021

       Appeal from the Judgment of Sentence Entered September 7, 2021
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0003102-2019


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 21, 2022

        Appellant Jacqueline Cosby appeals from the judgment of sentence

imposed following her summary convictions for disorderly conduct and

harassment.1 Appellant challenges the trial court’s competency determination

and the sufficiency of the evidence supporting her conviction for disorderly

conduct. We affirm.

        Briefly, Appellant was charged with harassment and disorderly conduct

based on allegations that she threatened Charles Palmer and members of his




____________________________________________


1   18 Pa.C.S. §§ 5503(a)(4) and 2709(a)(4), respectively.
J-S15009-22



family throughout 2019.2 The trial court summarized the procedural history

of this matter as follows:3

       Trial was initially scheduled for December 9, 2019. Over the
       course of the next 11 months[,] multiple continuances were
       granted so that Appellant could undergo a mental health
       evaluation and counsel could receive a mental health report to
       provide to the court. On November 18, 2020, defense counsel,
       Bradley Bastedo, Esq., filed and provided this court with a
       Psychological Evaluation of Appellant by Allan M. Tepper, J.D.,
       Psy.D. In said evaluation, dated November 10, 2020, Dr. Tepper
       opine[d] that Appellant can be diagnosed with an Unspecified
       Bipolar and Related Disorder and an Unspecified Depressive
       Disorder. Dr. Tepper also opine[d] that:

          [Appellant] has a rudimentary understanding of the
          functioning of the courtroom personnel. She is aware of the
          criminal charges that have been lodged against her. She is
          aware of the trial process. She is capable of distinguishing
          between the roles of the judge, jury, defense attorney, and
          prosecuting attorney. Presently, however, [Appellant’s]
          emotional state is interfering with her ability to cooperate
          with an attorney in reviewing her case and preparing a
          rational defense.

       See D-1, Allan M. Tepper, J.D., Psy.D.’s Psychological Evaluation
       Follow-up Meeting with Jacqueline Cosby, [at] 2.

       Accordingly, on November 18, 2020, this court granted Appellant
       another continuance to March 3, 2021.

____________________________________________


2 Appellant was originally charged with harassment, disorderly conduct, and
stalking, all of which were graded as misdemeanor offenses. However, prior
to trial, the Commonwealth nolle prossed the stalking charge and amended
the grading of the harassment and disorderly conduct charges to summary
offenses.

3We note that in its Pa.R.A.P. 1925(a) opinion, the trial court also discussed
Appellant’s conviction for summary disorderly conduct at a separate docket
number which involved a different victim. However, Appellant did not file a
notice of appeal from that conviction. Therefore, that separate matter is not
before us, and we will not address it in this memorandum.

                                           -2-
J-S15009-22


       On March 3, 2021, this court advised Appellant in open court that
       this case would now be fixed for trial on May 5, 2021. On May 5,
       2021, Appellant failed to appear for trial. Defense counsel
       represented that Appellant was not competent to stand trial and
       thus this court continued the case. This court set a new trial date
       of June 21, 2021, and advised counsel that the court would issue
       an order directing Appellant to report to Lenape Crisis Center at
       the Lower Bucks County Hospital by 12:00 p.m. on May 7, 2021
       to undergo a mental health evaluation.[4,5] On May 6, 2021, this
       court issued said order memorializing the direction announced in
       court on May 5, 2021.[6] On June 10, 2021, this court held a
       conference with both prosecution and defense counsel. Per said


____________________________________________


4 At the start of the hearing, defense counsel explained that he received
several text messages from Appellant at five o’clock that morning. Appellant
had stated that she would be unable to appear for court because she was
having financial difficulties and could not afford to fill her car with gas. See
N.T., 5/5/21, at 4. Appellant had also indicated that she was caring for her
juvenile son, whose cancer had recently returned. Id. 4. Defense counsel
stated that he had instructed Appellant to “sit tight,” told her that he would
attempt to conference her into the hearing over the phone, and expressed
that both he and Dr. Tepper were concerned that she “needed help” because
“[t]he stressors and everything [were] building up.” Id. at 5.

After defense counsel called Appellant and placed her on speaker phone, the
trial court explained that rather than issue a bench warrant for Appellant’s
failure to appear at the hearing, the trial court would order her to report for a
mental health evaluation. Id. at 18. Specifically, the court stated: “You will
report for an evaluation.        You will comply with whatever treatment
recommendations they offer, and then we’ll be in a position to bring this case
to court and you will have full due process.” Id.

5 The trial court issued a continuance order which stated that Appellant was
“unavailable because [she was] not competent to stand trial today. [Public
Defender] directed to prepare order for [Appellant] to report to Lenape Crisis
Center at Lower Bucks County Hospital May 7, 2021 [at] noon for a [mental
health] evaluation.” See Trial Ct. Order, 5/5/21.

6 The order directed Appellant to report to Lower Bucks Crisis Service of
Lenape Valley Foundation for “a mental health evaluation/assessment” no
later than noon on May 7, 2021. See Trial Ct. Order, 5/6/21.


                                           -3-
J-S15009-22


       conference, this court then continued the case, setting a new trial
       date for July 13, 2021.[7]

       [On July 13, 2021, Appellant appeared for trial.] Before swearing
       witnesses and taking testimony, the court conducted an extensive
       colloquy of Appellant to determine whether she was competent to
       stand trial. . . . [Ultimately, the trial court concluded that
       Appellant understood the charges against her and was able to
       participate and assist in her defense. The trial] court was then
       satisfied that Appellant was competent to stand trial pursuant to
       50 P.S. § 7402.

       [At trial,] the Commonwealth presented four witnesses. Charles
       Palmer, an officer with the Bristol Borough Police Department,
       testified that back in 2018 and 2019 he lived at 435 Cedar Street,
       Bristol, Pennsylvania. Mr. Palmer testified that Appellant lived
       next door. Mr. Palmer testified to an incident on March 21, 2019,
       in which Appellant told Mr. Palmer that if he was not in uniform,
       she would “eff me up.” Mr. Palmer testified that on April 16, 2018,
       Appellant threatened to kill his dog. Mr. Palmer testified that on
       August 26, 2018, that Appellant was honking her car horn
       repeatedly and screaming that Mr. Palmer’s relationship with his
       daughter was inappropriate. Mr. Palmer testified to a sign
       Appellant posted on her front door on January 17, 2019. The sign
       was admitted as C-1 and the sign contains the following hand-
       written message: “You are a Black People OBSESSEd Evil PYHSCO
       Clown WASTE Your Time.” Mr. Palmer testified that on January
       21, 2019, Appellant called Mr. Palmer a “white N-word.” Mr.
       Palmer also testified that on January 24, 2019, Appellant said that
       “if she had her gun she would have shot me on the spot.”

       [The Commonwealth also presented video footage from Mr.
       Palmer’s Ring Doorbell camera and audio recordings of messages




____________________________________________


7 The transcript of this proceeding was not included in the certified record
transmitted to this Court. However, the record reflects that Appellant
complied with the order to undergo a mental health evaluation prior to the
rescheduled trial date. See N.T. Trial, 7/13/21, at 15. Further, there is no
indication in the record that the trial court received the completed evaluation.



                                           -4-
J-S15009-22


       that Appellant left for the Bristol Police Department. That exhibit
       was marked as C-2.8]

       Officer Elifa Soto of the Bristol Borough Police Department testified
       about a phone call he had with Appellant on February 23, 2019,
       in which Appellant made complaints about Officer Palmer. Officer
       Soto testified that Appellant’s complaints about Officer Palmer
       were that he was screaming through the walls and following her
       through the walls. Officer Soto testified that he told Appellant that
       Officer Palmer works the night shift at the police department and
       so he is most likely asleep currently. Officer Soto then testified
       that this explanation caused Appellant to become irate; and she
       began screaming and using obscenities. Specifically, Officer Soto
       recalled that Appellant had said that Mr. Palmer “[c]an go f*ck
       himself. He’s the white devil.”

       Sergeant Peter Faight of the Bristol Borough Police Department,
       the affiant [in the instant case] testified to his efforts to get the
       mobile crisis unit of the Lenape Valley Foundation of the Lower
       Bucks County Hospital to treat Appellant.           Sergeant Faight
       testified that, although the mobile crisis unit did go to Appellant’s
       home twice, they were unable to resolve her issues and ultimately
       charges were filed.

       Emily Palmer, the daughter of Charles Palmer, testified that for a
       number of years she lived with her father at the Bristol Borough
____________________________________________


8 The footage shows the Palmer residence, which is attached to multiple other
row homes and located in close proximity to several nearby homes and
buildings. In several of the video clips, Appellant is shown making comments
and remarks at the Palmer residence at all hours of the day and night. In two
videos, Appellant screams out her open door into the street. In those
recordings, Appellant calls Mr. Palmer “a f**king p**sy” and then remarks
“here comes another “f**king p**sy” when another neighbor exits his home
and enters his vehicle. In another video, Appellant yells across the street to
another neighbor, motions to Mr. Palmer’s residence, and says that she wished
she lived on the neighbor’s block “instead of these demons.”

In the audio recordings, Appellant leaves voice messages for the Bristol Police
Department in which she accuses Mr. Palmer of being racist and claims that
she “cussed him out” because he has been harassing and stalking her. In one
message, Appellant loudly screams that “something better be done about this
motherf****r,” states that she “has seven brothers” and indicates that she
may “retaliate” against Mr. Palmer.

                                           -5-
J-S15009-22


      address. Ms. Palmer testified that on September 9, 2019, she was
      sitting inside her home with the windows open when Appellant
      started yelling racial slurs through the window. Ms. Palmer
      testified that Appellant specifically yelled at her that her and Mr.
      Palmer “were the white devil. She was going to make our lives a
      living hell.”

                                 *       *   *

      Appellant testified that she moved into the Cedar Avenue Bristol
      Borough address in 2016. Appellant admitted on direct that she
      would go outside and scream, but that these outbursts were in
      response to what Appellant perceived to be Mr. Palmer taunting
      her. Specifically, Appellant testified that when she would walk
      about her apartment, she could hear Mr. Palmer and/or his
      daughter mirroring her movements on the other side of the wall,
      which is what Appellant says she meant by “following through the
      walls.’’ Appellant denied ever threatening to kill Mr. Palmer’s dog.
      Regarding the incident on September 9, 2019, Appellant testified
      that someone was tapping on the kitchen wall from 7:00 a.m. to
      6:00 p.m. and that is why she eventually went outside and yelled.

Trial Ct. Op., 11/18/21, at 2-5, 6 (citations omitted, some formatting altered).

      At the conclusion of the trial on July 13, 2021, the trial court found

Appellant guilty of harassment and disorderly conduct. That same day, the

trial court sentenced Appellant to a term of ninety days’ probation, consecutive

to her ninety-day probation sentence in the unrelated summary case

mentioned previously. Appellant filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement. The trial court issued a Rule 1925(a)

opinion addressing Appellant’s claims.

      On appeal, Appellant raises the following issues:

      1. Did the trial court err in finding Appellant competent to stand
         trial?

      2. Did the Commonwealth present sufficient evidence to prove the
         crime of disorderly conduct beyond a reasonable doubt?

                                     -6-
J-S15009-22



Appellant’s Brief at 8.

                            Competency Finding

      In her first claim, Appellant argues that the trial court erred in

concluding that she was competent to stand trial on July 13, 2021. Id. at 11.

      By way of background to this claim, we reiterate that the trial court

previously found that Appellant was incompetent to stand trial in November

of 2020. In reaching that conclusion, the trial court relied on Dr. Tepper’s

opinion that Appellant’s emotional state was interfering with her ability to

cooperate with her attorney “in reviewing her case and preparing a rational

defense.” See Trial Ct. Op. at 2. After Appellant failed to appear for trial on

May 5, 2021, the trial court granted defense counsel’s request for a

continuance, ordered Appellant to complete a mental health evaluation, and

ultimately set a new date for trial.

      On July 13, 2021, Appellant appeared with counsel for the rescheduled

trial date. At that time, neither Appellant nor Appellant’s counsel raised any

concerns about Appellant’s competency. See N.T. Trial, 7/13/21, at 9-10, 15.

Instead, Appellant confirmed that she had completed a mental health

consultation and treatment, and both Appellant and defense counsel agreed

that Appellant was competent to proceed with trial at that time. Id. at 15-

17.

      After hearing from Appellant and Appellant’s counsel, the trial court

explained:




                                       -7-
J-S15009-22


        Before swearing witnesses and taking testimony, the court
        conducted an extensive colloquy of Appellant to determine
        whether she was competent to stand trial. First, the court
        explained to Appellant that the court needed to ask her questions
        to determine if she was competent to stand trial.[9] The court then
        explained to Appellant that she was facing three cases which
        would     be   heard    back-to-back-to-back     and     that   the
        Commonwealth was considering dismissing certain charges and
        downgrading certain charges to summary offenses. Appellant
        stated that she understood all of this. The court then explained
        each charge, the grading of those offenses, and the potential
        maximum sentences Appellant could receive if convicted, along
        with the difference between misdemeanor charges and summary
        offense charges. The court also questioned Appellant on her
        knowledge of [her appointed counsel,] Mr. Bastedo, to which
        Appellant was able to state that she knew Mr. Bastedo was an
        attorney with the Public Defender’s Office and was representing
        her in these eases. The court then explained how the trials would
        proceed with the Commonwealth presenting their witnesses first,
        and then Appellant having an opportunity to present her
____________________________________________


9   At the start of the hearing, the following exchange in part occurred:

        THE COURT: I know that you went for an evaluation at my
        direction, by court order, to Lenape Valley’s facility which is, I
        believe, at Lower Bucks Hospital.

        [Appellant]: Yeah.

        THE COURT: In any event, one of the issues that’s come up in the
        case is that there was a somewhat dated report that indicated that
        there were some questions about whether you were competent
        under the law to proceed in this proceeding. And I want to ask
        you, yourself, you’re now under oath, do you believe that you are
        competent to participate in this proceeding?

        [Appellant]: I am very competent to proceed in this—

        THE COURT: In this proceeding?

        [Appellant]: In this proceeding.

N.T. Trial, 7/13/21, at 15.


                                           -8-
J-S15009-22


      testimony, to which Appellant stated that she understood. Having
      explained the nature of the proceedings to take place, the manner
      in which the trial would proceed, the role of Appellant’s attorney,
      and Appellant’s right to present her side of the story and having
      received consistent answers from Appellant that she understood
      everything this court explained, the court was then satisfied that
      Appellant was competent to stand trial pursuant to 50 P.S. § 7402.

Trial Ct. Op. at 3-4 (citations omitted, some formatting altered).

      On appeal, Appellant emphasizes that the trial court explicitly stated

that she “was not competent at a hearing on May 5, 2021, approximately 60

days prior to trial.” Appellant’s Brief at 12. Appellant contends that “[y]et,

not much more than 60 days later, the court found Appellant to be competent

after an on-the-record exchange with her, but without any expert guidance or

testimony.”   Id.   Appellant notes that while she complied with the court’s

order for a mental health evaluation, the result of that evaluation is not

included in the record.     Id.   Further, Appellant claims that “[t]here is no

subsequent expert finding that Appellant had regained competency as of July

13, 2021” and that her “rambling exchange with the trial court is insufficient

to establish that she had an understanding of the nature or object of the

proceedings against her.” Id. at 15. Appellant also contends that, even if the

court’s competency finding was correct, the court erred by failing to make any

“finding as to her ability to participate in her defense.”     Id.   Therefore,

Appellant concludes that the trial court erred in finding that she was

competent to stand trial.

      In reviewing Appellant’s claim, we are guided by the following principles:




                                       -9-
J-S15009-22


      A defendant is presumed competent and it is [her] burden to show
      otherwise, the determination of which is within the sound
      discretion of the trial court. When a competency hearing takes
      place, incompetency may be established by a preponderance of
      the evidence. 50 P.S. § 7402(d). The sensitive nature of
      competency determinations requires the appellate courts to afford
      great deference to the conclusions of the trial court, which has
      had the opportunity to observe the defendant personally. When
      the record supports the trial court’s determination, we will not
      disturb it.

Commonwealth v. Stevenson, 64 A.3d 715, 720 (Pa. Super. 2013) (some

citations omitted).

      Our Supreme Court has explained that “where there is reason to doubt

the defendant’s competency, the trial court is required [to] conduct a

competency hearing.     Competency to stand trial, however, is measured

according to a defendant’s ability to understand the nature and object of the

criminal proceedings and      to   participate   and   assist   in his   defense.”

Commonwealth v. Uderra, 862 A.2d 74, 88 (Pa. 2004) (citations omitted);

see also 50 P.S. § 7402(a) (stating that a person shall be deemed

incompetent if they are “substantially unable to understand the nature or

object of the proceedings against him or to participate and assist in his

defense”); Commonwealth v. Hughes, 555 A.2d 1264, 1271 (Pa. 1989)

(Hughes I) (explaining that “a mental or physical disorder must interfere with

one’s ability to understand the proceedings or to assist counsel before it is

sufficient to constitute incompetency” (citations omitted)).

      Our Supreme Court has also stated that a competency determination is

based on whether a defendant is competent at the time of trial.


                                     - 10 -
J-S15009-22



Commonwealth v. Hughes, 865 A.2d 761, 788 n.29 (Pa. 2004) (Hughes

II). Therefore, “[t]he fact that a defendant has experienced mental illness in

the past does not per se render him incompetent to stand trial.”

Commonwealth v. Santiago, 855 A.2d 682, 697 (Pa. 2004); see also

Uderra, 862 A.2d at 88 (concluding that the defendant’s “unexplained

temporary placement on jail suicide watch and an impulsive physical act in

response to his conviction of first-degree murder” did not undermine the

court’s finding that the defendant was competent at the time of trial).

      Here, in its Rule 1925(a) opinion, the trial court explained:

      This court has been fully aware of the mental health issues that
      Appellant struggles with throughout this case and specifically
      since the November 18, 2020, evaluation from Dr. Tepper.
      However, the fact that Appellant struggles with mental health
      issues does not in and of itself render her incompetent to proceed
      with trial. Thus, when this court questioned Appellant on July 13,
      2021, this court was focused on determining if Appellant
      understood the nature and the object of the proceedings against
      her and whether or not she felt that she could participate in her
      defense.

                                 *     *      *

      As the record establishes, the court observed Appellant’s behavior
      throughout the proceeding and observed her confer with counsel
      on numerous occasions throughout. As such, the court was
      satisfied that Appellant was competent to participate and did in
      fact competently participate in her defense.

Trial Ct. Op. at 9, 16 (some formatting altered).

      Based on our review of the record, we discern no abuse of discretion by

the trial court. See Stevenson, 64 A.3d at 720. As noted previously, the

record reflects that neither Appellant nor Appellant’s counsel raised any issues


                                     - 11 -
J-S15009-22



regarding Appellant’s competency during the rescheduled trial date on July

13, 2021. See id. (stating that “[a] defendant is presumed competent and it

is [her] burden to show otherwise” (citations omitted)). In any event, the trial

court conducted an extensive on-the-record colloquy during which it confirmed

that Appellant was able understand the proceedings and cooperate with

counsel in preparing her defense.      See Hughes II, 865 A.2d at 788 n.29

(reiterating that “[a] competency determination involves an assessment of a

defendant’s ability, at the time of trial, to consult with counsel, participate in

his defense, and understand the nature of the proceedings” (citations

omitted)). Ultimately, after carefully observing Appellant and considering her

responses to the colloquy, the trial court concluded that Appellant was

competent to proceed with trial.          Given that there was no evidence

establishing that Appellant was suffering from a mental disorder that

interfered with her ability to understand the proceedings or assist counsel at

the time of trial, see Hughes I, 555 A.2d at 1271, we find no error in the trial

court’s conclusion. See Santiago, 855 A.2d at 697 (stating that prior mental

illness does not “per se render [a person] incompetent to stand trial”).

      Therefore, on this record, we find no basis to conclude that the trial

court abused its discretion.     See Stevenson, 64 A.3d at 720; see also

Hughes II, 865 A.2d at 788 n.29; Uderra, 862 A.2d at 88. Accordingly,

Appellant is not entitled to relief.

                               Sufficiency Claim




                                       - 12 -
J-S15009-22



      Appellant also argues that the evidence was insufficient to establish the

mens rea element for her disorderly conduct conviction. In support, Appellant

claims:

      [T]he evidence established that a mentally ill woman would say
      very offensive and inappropriate things to her neighbor,
      sometimes while she was in her own home. She was also found
      to have posted an offensive sign on her own door and left ranting
      messages on the answering machine of the local police
      department.      While her behavior was clearly offensive and
      upsetting to Mr. Palmer and his family, there is no evidence that
      Appellant acted with the requisite intent necessary to sustain a
      conviction for disorderly conduct. Simply put, her conduct did not
      create a risk of injuries resulting from public disorder, nor did she
      intend to create such a risk. Furthermore, there is insufficient
      evidence that Appellant recklessly created a risk of a hazardous
      or physically offensive condition.

Appellant’s Brief at 20.

      The Commonwealth responds that

      [T]here is simply no question that the Commonwealth presented
      sufficient evidence that Appellant intended or recklessly created
      public hazardous or physically offensives conditions. Surely,
      Appellant’s repeated public threats to assault and shoot Mr.
      Palmer created the possibility of injuries resulting from her public
      disorders. Moreover, conduct such as repeatedly blaring a car
      horn in one’s neighborhood while shouting profanities and making
      abhorrent, false accusations and hanging hateful, disparaging
      signs on one’s front door for all passers-by to see constitutes a
      direct assault on the physical senses of members of the public. . .
      . Appellant unequivocally engaged in an ongoing public course of
      disorderly conduct so severe that she essentially forced her
      neighbor to move out of the borough that he had lived in all of his
      life.

Commonwealth’s Brief at 15-16.




                                     - 13 -
J-S15009-22



      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. R. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      Section 5503(a)(4) of the Crimes Code provides as follows:

      (a) Offense defined.—A person is guilty of disorderly conduct if,
      with intent to cause public inconvenience, annoyance or alarm, or
      recklessly creating a risk thereof, he:

         (4) creates a hazardous or physically offensive condition by any
         act which serves no legitimate purpose of the actor.

18 Pa.C.S. § 5503(a)(4).

      This Court has stated that the specific intent element of disorderly

conduct “may be met by a showing of a reckless disregard of the risk of public

inconvenience, annoyance, or alarm, even if the [defendant’s] intent was to

send a message to a certain individual, rather than to cause public


                                     - 14 -
J-S15009-22



inconvenience, annoyance, or alarm.” Commonwealth v. Troy, 832 A.2d

1089, 1094 (Pa. Super. 2003) (citation and quotation marks omitted).

      Further, this Could has explained:

      Our Supreme Court has cautioned that “the offense of disorderly
      conduct is not intended as a catchall for every act which annoys
      or disturbs people” and “it is not to be used as a dragnet for all
      the irritations which breed in the ferment of a community.”
      Commonwealth v. Hock, 728 A.2d 943, 947 (Pa. 1999) (citation
      omitted). Rather, the offense of disorderly conduct has the
      “specific purpose . . . to preserve the public peace.” Id. (citation
      omitted). “The cardinal feature of the crime of disorderly conduct
      is public unruliness which can or does lead to tumult and disorder.”
      Hock, 728 A.2d at 946 (citation omitted).

      In Commonwealth v. Williams, 574 A.2d 1161 (Pa. Super.
      1990), this Court observed that, “[a]lthough a precise definition
      of ‘physically offensive condition’ is elusive, this term
      encompasses direct assaults on the physical senses of members
      of the public.” Id. at 1164; see also Commonwealth v. N.M.C.,
      172 A.3d 1146, 1150 (Pa. Super. 2017). We explained that a
      defendant can create a physically offensive condition if she
      invades the physical privacy of another in an extreme manner or
      “if she sets off a ‘stink bomb’, strews rotting garbage in public
      places, or shines blinding lights in the eyes of others.” Williams,
      574 A.2d at 1164. Conduct that is merely morally offensive but
      does not affect the physical senses of another does not rise to the
      level of disorderly conduct. N.M.C., 172 A.3d at 1151-52;
      Williams, 574 A.2d at 1165.

Commonwealth v. McConnell, 244 A.3d 44, 49 (Pa. Super. 2020) (some

citations omitted).

      Here, the trial court addressed Appellant’s claim as follows:

      While the record arguably established that Appellant’s conduct
      was done with the intent to inconvenience, annoy or alarm Charles
      Palmer and Emily Palmer, such is not necessary to support
      Appellant’s conviction. Rather, all that is required is that Appellant
      engaged in the statutorily prohibited conduct with the mens rea


                                     - 15 -
J-S15009-22


       of “recklessly creating a risk” of public inconvenience, annoyance
       or alarm.

       Appellant’s conduct of threatening to shoot Mr. Palmer,
       threatening to kill his dog, posting a sign accusing him of being
       racist and calling him evil and a psycho, the use of racial slurs
       against Mr. Palmer and his daughter and threatening to make their
       lives a living hell, are clearly offensive, alarming, inconvenient,
       and annoying or, at a minimum, clearly create such a risk.
       Furthermore, Mr. Palmer testified that he has since moved out of
       the Bristol Borough address “because the situation was beyond
       my handling. I just couldn’t take the constant barrage[.]”

       The fact that Mr. Palmer felt the need to move to a new residence
       further supports this court’s finding that not only were Mr. Palmer
       and Emily Palmer, alarmed, annoyed, and inconvenienced by
       Appellant’s conduct, but also that Appellant acted recklessly in
       creating the risk of alarm, annoyance, and inconvenience.

       Therefore, the evidence admitted at trial sufficiently established
       that Appellant committed the summary offense of disorderly
       conduct, 18 Pa.C.S. § 5503(a)(4). Accordingly, this court submits
       that Appellant’s allegation of error is without merit and should be
       dismissed.

Trial Ct. Op. at 19-20.

       Based on our review of the record, although we agree with the trial court

that there was sufficient evidence to support Appellant’s conviction for

disorderly conduct, we reach that conclusion on a slightly different basis.10

See R. Palmer, 192 A.3d at 89. Mr. Palmer testified that his residence was

one of eight units on a block of attached row homes. See N.T. Trial, 7/13/21,
____________________________________________


10 In reaching this conclusion, we focus on the public aspects of Appellant’s
actions, rather than the effect that Appellant’s conduct had on Mr. Palmer and
his family. However, we note that it “is well settled that where the result is
correct, an appellate court may affirm a lower court’s decision on any ground
without regard to the ground relied upon by the lower court itself.”
Commonwealth v. Lehman, 275 A.3d 513, 520 n.5 (Pa. Super. 2022)
(citations omitted).

                                          - 16 -
J-S15009-22



at 52. At trial, Mr. Palmer and his daughter described multiple instances where

Appellant screamed profanities and loudly made offensive remarks while she

stood on the public sidewalk outside of the Palmer residence.          Although

Appellant may have intended to send a message to Mr. Palmer specifically,

the record reflects that by initiating these interactions in public, Appellant

acted with a reckless disregard for the risk of public inconvenience,

annoyance, or alarm. See Troy, 832 A.2d at 1094; cf. Commonwealth v.

Mauz, 122 A.3d 1039, 1042 (Pa. Super. 2015) (concluding that the evidence

was insufficient to prove that the defendant acted with the intent to cause

public annoyance, inconvenience or alarm, as “both the speaker and recipient

of the offensive remarks were present in respective private yards”).

      The record also reflects that Appellant’s conduct created a physically

offensive condition on more than one occasion. In one instance, Mr. Palmer

testified that he was sleeping in his bed when he was awakened by Appellant,

who was screaming profanities, accusing Appellant of having an inappropriate

relationship with his daughter, and repeatedly honking her car horn while

outside the Palmer residence. See N.T. Trial, 7/13/21, at 41. There is also

video footage that depicts Appellant loudly screaming obscenities into the

neighborhood and ultimately directing her insults at another neighbor who

was entering his vehicle. See id. at 45, Ex. C-2. As noted previously, the

Palmer residence is located in a populated residential area in which members

of the public are routinely present. Under these circumstances, we conclude

that Appellant’s loud outbursts were an assault “on the physical senses of

                                    - 17 -
J-S15009-22



members of the public.”   See Williams, 574 A.2d at 1164 (stating that a

“physically offensive condition” includes “assaults on the physical senses of

members of the public”); cf. Commonwealth v. Forrey, 108 A.3d 895, 898-

99 (Pa. Super. 2015) (reversing the defendant’s disorderly conduct conviction

where the Commonwealth did not show that the noise created by the

defendant in a rural area and “out of hearing of any residential community or

neighborhood” was “inconsistent with the standards of a recognized

neighborhood or community”). Therefore, the trial court correctly concluded

that there was sufficient evidence supporting Appellant’s conviction for

disorderly conduct. See R. Palmer, 192 A.3d at 89. For these reasons, we

affirm.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                                   - 18 -